Citation Nr: 0029998	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-40 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1994, for the award of dependency and indemnity compensation 
based on a grant of service connection for the cause of the 
veteran's death.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

VACATUR

The veteran had active military service from November 1967 to 
November 1971 and died on November [redacted], 1988.  The 
appellant is the veteran's surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted dependency and 
indemnity compensation effective from February 8, 1994, based 
on a grant of service connection for the cause of the 
veteran's death.  The appellant disagreed with the effective 
date assigned for the award of benefits and perfected her 
appeal.  In a decision dated March 30, 1998, the Board denied 
the claim of entitlement to an earlier effective date for the 
award of dependency and indemnity compensation.  

In a decision dated March 16, 2000, the Board denied the 
appellant's motion to revise or reverse the March 30, 1998, 
Board decision denying an earlier effective date for a grant 
of dependency and indemnity compensation based on clear and 
unmistakable error in that decision.  

In the March 30, 1998 decision, the Board relied on a 
precedent opinion of the VA General Counsel that interpreted 
the Final Stipulation and Order in the case of Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I) as precluding the grant of an 
earlier effective date in the appellant's case.  See 
VAOPGCPREC 15-95, 60 Fed. Reg. 43,187 (1995).  

However, in a subsequent decision, Nehmer v. United States 
Veterans Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
(Nehmer II), it was held that the General Counsel's 
interpretation was inconsistent with, and in violation of the 
Nehmer I Final Stipulation and Order.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or her representative, or on the Board's own 
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (1999).  In order to comply with the 
judgment of a court of competent jurisdiction, the Board on 
its own motion vacated the Board's March 30, 1998, decision 
in a decision dated in September 2000.  However, the Board 
inadvertently failed to vacate the Board's March 16, 2000, 
decision at that time.  In order to comply with Nehmer II and 
to clarify the record, the Board now vacates the March 16, 
2000, decision of the Board.  

The Board will consider the appellant's claim of entitlement 
to an effective date earlier than February 8, 1994, for the 
award of dependency and indemnity compensation on a de novo 
basis without regard to the prior Board decisions and will 
render a decision on the basis of all the evidence of record.  
This decision will replace the March 30, 1998, decision of 
the Board and will constitute the final Board decision on the 
appellant's appeal.  



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



